                             Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 1 of 22



                    1      LEXINGTON LAW GROUP
                           Mark N. Todzo, State Bar No. 168389
                    2      Meredyth Merrow, State Bar No. 328337
                           503 Divisadero Street
                    3      San Francisco, CA 94117
                           Telephone: (415) 913-7800
                    4      Facsimile: (415) 759-4112
                           mtodzo@lexlawgroup.com
                    5      mmerrow@lexlawgroup.com
                    6      Attorneys for Plaintiff
                           VELMA HERNANDEZ
                    7

                    8

                    9                                UNITED STATES DISTRICT COURT
                  10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                  11                                         SAN FRANCISCO DIVISION
                  12

                  13

                  14       VELMA HERNANDEZ, on behalf of herself and           Case No.
                           all others similarly situated,
                  15
                                                Plaintiff,
                  16                                                           CLASS ACTION COMPLAINT
                  17                       v.
                  18
                           HUHTAMAKI, INC.
                  19
                                                Defendant.
                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R

                                                               CLASS ACTION COMPLAINT
                               Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 2 of 22



                    1                     Plaintiff Velma Hernandez (“Plaintiff”), on behalf of herself and those similarly
                    2      situated, based on information, belief and investigation of their counsel, except for information
                    3      based on personal knowledge, hereby allege:
                    4                                               INTRODUCTION
                    5             1.      Defendant Huhtamaki, Inc. (“Defendant”) advertises, markets and sells Chinet
                    6      “eco-friendly” disposable plates and bowls as compostable (the “Products”). A compostable
                    7      product is one that will entirely break down into usable compost. The Products, however, contain
                    8      significant amounts of perfluoroalkyl and polyfluoroalkyl substances (“PFAS”), which do not
                    9      break down and never become part of usable compost. Compost is used as soil-conditioning
                  10       material or fertilizer, so when compost is contaminated with PFAS, the PFAS then contaminate
                  11       the soil treated or fertilized with that compost.
                  12              2.      PFAS are known as forever chemicals because they do not break down over time.
                  13       When PFAS are introduced into the environment, they seep into and contaminate both land and
                  14       water and then never leave. Once introduced into soil, PFAS contaminate crops grown in the soil
                  15       and meat farmed from animals that graze there.
                  16              3.      Many consumers concerned with the environmental problems associated with the
                  17       proliferation of trash and waste actively seek to purchase products that are compostable so such
                  18       products can be introduced into the soil rather than into landfills. These consumers are willing to
                  19       pay more for such products, which often cost significantly more than non-compostable alternative
                  20       products. Indeed, the Products cost significantly more than non-compostable disposable plates
                  21       and bowls.
                  22              4.      This Complaint seeks to remedy Defendant’s unlawful, unfair and deceptive
                  23       business practices with respect to the advertising, marketing and sales of the Products as
                  24       compostable, when, in fact, they are not.
                  25              5.      Plaintiff purchased the Products in reliance on Defendant’s false representations
                  26       that the Products are compostable. Plaintiff viewed Defendant’s false representations on the
                  27       labels of the Products. If Plaintiff had known that the Products were not compostable, Plaintiff
                  28       would not have purchased the Products and/or would not have paid the premium price for
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                               -1-
                                                                 CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 3 of 22



                    1      compostable plates. Defendant has thus breached its express warranty under the California
                    2      Commercial Code § 2313; violated the California Consumers Legal Remedies Act (“CLRA”) by
                    3      making representations that the Products have characteristics, benefits and qualities which they do
                    4      not have and by advertising the Products without the intent to sell them as advertised; and
                    5      violated the Business and Profession Code § 17200 based on fraudulent, unlawful and unfair acts
                    6      and practices.
                    7             6.        Plaintiff and the Class seek an order enjoining Defendant’s acts of unfair
                    8      competition and other unlawful conduct, an award of damages to compensate them for
                    9      Defendant’s acts of unfair competition, false and misleading advertising, and breaches of
                  10       warranty, and restitution to the individual victims of Defendant’s fraudulent, unlawful and unfair
                  11       acts and practices.
                  12                                                     PARTIES
                  13              7.        Plaintiff Velma Hernandez is a resident of Stanislaus County, California. When
                  14       given the choice, Plaintiff buys products that are compostable, recyclable or reusable so that she
                  15       can minimize her impact on the environment. Plaintiff purchased the Products from 2013 to 2017
                  16       and used the Products approximately four days per week in that time period. Plaintiff purchased
                  17       the Products from Costco Wholesale and Lucky Supermarkets in Sunnyvale, CA and Mountain
                  18       View, CA. Plaintiff purchased the Products for household use and composted them in her home
                  19       compost. Plaintiff specifically selected the Products in reliance on Defendant’s representations
                  20       that the Products are compostable. The false representations are located on the labels and other
                  21       marketing materials for the Products. Had Plaintiff known that the Products contained PFAS
                  22       chemicals, and thus could not break down in an industrial composting facility, she would not have
                  23       purchased the Products. Instead, she paid considerably more for the Products than she would
                  24       have for similar products that are not advertised as compostable. Plaintiff would purchase the
                  25       Products again if they were truly compostable. Given that PFAS are not an identifiable part of
                  26       the Products, Plaintiff will be unable to determine the truthfulness of Defendant’s representations
                  27       regarding compostability absent imposition of the injunctive relief prayed for in this complaint.
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                              -2-
                                                                 CLASS ACTION COMPLAINT
                               Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 4 of 22



                    1             8.      Defendant Huhtamaki, Inc. is a California corporation with its principal place of
                    2      business in De Soto, Kansas. Defendant Huhtamaki, Inc. manufactures, distributes and sells the
                    3      Products in California.
                    4                                        JURISDICTION AND VENUE
                    5             9.      This Court has jurisdiction over Defendant because Defendant is a corporation or
                    6      other entity that has sufficient minimum contacts in California, is a citizen of California, or
                    7      otherwise intentionally avails itself of the California market either through the distribution, sale or
                    8      marketing of the Products in the State of California or by having facilities located in California so
                    9      as to render the exercise of jurisdiction over it by the California courts consistent with traditional
                  10       notions of fair play and substantial justice.
                  11              10.      Venue is proper pursuant to 28 U.S.C. § 1391(a) because a substantial part of the
                  12       events or omissions giving rise to the claim occurred in this District.
                  13              11.     Intradistrict Assignment (L.R. 3-2(c) and (d) and 3.5(b)): This action arises in
                  14       Alameda County, in that a substantial part of the events which give rise to the claims asserted
                  15       herein occurred in Alameda County. Pursuant to L.R. 3-2(c), all civil actions which arise in
                  16       Alameda County shall be assigned to the San Francisco Division or the Oakland Division.
                  17                                            BACKGROUND FACTS
                  18              12.     Due to the overwhelming amount of landfilled waste accumulating in the
                  19       environment, biodegradable and compostable foodware options have become increasingly
                  20       popular. As people look to invest in sustainable alternatives to single-use plastics and packaging,
                  21       consumers, including Plaintiff, actively seek out products that are compostable, recyclable, or
                  22       reusable, to prevent the increase in global waste and to minimize their environmental footprints.
                  23              13.     The California Business and Professions Code § 17580.5 makes it “unlawful for
                  24       any person to make any untruthful, deceptive, or misleading environmental marketing claim,
                  25       whether explicit or implied.” Pursuant to that section, the term “environmental marketing claim”
                  26       includes any claim contained in the Guides for use of Environmental Marketing Claims published
                  27       by the Federal Trade Commission (the “Green Guides”). Ibid; see also 16 C.F.R. § 260.1, et seq.
                  28       Under the Green Guides, “[i]t is deceptive to misrepresent, directly or by implication, that a
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                              -3-
                                                                 CLASS ACTION COMPLAINT
                               Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 5 of 22



                    1      product or package is compostable.” 16 C.F.R. § 260.7(a). “A marketer claiming that an item is
                    2      compostable should have competent and reliable scientific evidence that all the materials in the
                    3      item will break down into, or otherwise become part of, usable compost…in a safe and timely
                    4      manner…in an appropriate composting facility…” 16 C.F.R. § 260.7(b).
                    5             14.     The Green Guides’ definition of “compostable” is consistent with reasonable
                    6      consumer expectations. For instance, the dictionary defines the verb “compost” as: to convert (a
                    7      material such as plant debris) to compost. The dictionary defines the noun “compost” as a
                    8      mixture that consists largely of decayed organic matter and is used for fertilizing and conditioning
                    9      the land.” Merriam-Webster Dictionary (2020).1 Accordingly, reasonable consumers expect that
                  10       products advertised, marketed, sold, labeled, and/or represented as compostable will be converted
                  11       into usable organic matter that decomposes into fertilizer to condition the land, and that such
                  12       products will not introduce toxic chemicals into the fertilizer or land.
                  13              15.     The Green Guides specifically prohibit marketers from labeling products
                  14       compostable if those products release toxins into the compost as they break down, noting that “a
                  15       claim is deceptive if the presence of…toxins prevents the compost from being usable.” 16 C.F.R.
                  16       § 260.7(d), Example 2.
                  17              16.     Defendant advertises, markets and sells its Products as compostable, yet the
                  18       Products contain PFAS, highly persistent synthetic fluorinated chemicals which have been
                  19       associated with cancer, developmental toxicity, immunotoxicity and other health effects. 2
                  20              17.     PFAS’ characteristic carbon-fluorine bonds make them extremely resistant to
                  21       degradation, even at high temperatures. And, the most commonly used PFAS have been detected
                  22       globally in water, soil, sediment, wildlife, and human blood samples.3 The strength of the bond
                  23

                  24       1
                             Merriam-Webster Dictionary (2020); accessible at: https://www.merriam-
                  25       webster.com/dictionary/compost; last accessed on: May 16, 2020.
                           2
                             Schaider, L., et al., “Fluorinated Compounds in U.S. Fast Food Packaging” Environ Sci Technol
                  26       Lett. 2017 ; 4(3): 105–111. doi:10.1021/acs.estlett.6b00435, (August 22, 2018), accessible at:
                           https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6104644/pdf/nihms983267.pdf, last accessed on
                  27       May 13, 2020.
                           3
                  28         Id. at p. 2.
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -4-
                                                                CLASS ACTION COMPLAINT
                               Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 6 of 22



                    1      between carbon and fluorine means that these chemicals do not degrade in the environment. In
                    2      fact, according to the National Institute of Environmental Health Sciences, scientists are unable to
                    3      estimate an environmental half-life for PFAS.4 Due to the highly persistent nature of these
                    4      chemicals they break down very slowly, if at all, in the environment and in human bodies.5
                    5             18.     Because PFAS do not break down, they accumulate in air, soil, water and in the
                    6      human body. One report by the Centers for Disease Control and Prevention National Health and
                    7      Nutrition Examination Survey found PFAS in the blood of 97 percent of Americans.6
                    8             19.     PFAS were created to be resistant to grease, oil, water, and heat, for use in non-
                    9      stick cookware.7 Due to the grease and water-resistant properties of fluorinated compounds,
                  10       PFAS are often intentionally added to paper plates, bowls, food storage and packaging products
                  11       (together, “foodware”), including the Products. This leads to increased PFAS exposure in
                  12       humans and in the environment. For products sold as compostable containing PFAS, there is the
                  13       added concern that PFAS will seep into the ground and soil, contaminating otherwise-usable
                  14       compost streams. According to experts, fluorinated food contact materials are a source of PFAS
                  15       in the environment, and because of their environmental persistence “PFASs should be considered
                  16       incompatible with compostable food packaging.”8
                  17              20.     A recent study of sixteen replacement fluorinated compounds used in foodware,
                  18       conducted by the Center for Environmental Health, showed that some PFAS can act like the
                  19
                           4
                  20         National Institute of Environmental Health Sciences, accessible at:
                           https://www.niehs.nih.gov/health/topics/agents/pfc/index.cfm, last accessed on May 5, 2020.
                  21       5
                             U.S. Environmental Protection Agency, “PFOA, PFOS and Other PFASs”, accessible at:
                           https://www.epa.gov/pfas/basic-information-pfas, last accessed on May 5, 20202. See also
                  22       Center for Environmental Health, “Avoiding Hidden Hazards” January 2018 (revised April
                           2018), at p. 3.
                  23       6
                             National Institute of Environmental Health Sciences, accessible at:
                  24       https://www.niehs.nih.gov/health/topics/agents/pfc/index.cfm, last accessed on May 5, 2020.
                           7
                             U.S. Food & Drug Administration “Per and Polyfluoroalkyl Substances (PFAS)”, accessible at:
                  25       https://www.fda.gov/food/chemicals/and-polyfluoroalkyl-substances-pfas, last accessed on May
                           5, 2020.
                  26       8
                             Schaider, L., et al., “Fluorinated Compounds in U.S. Fast Food Packaging” Environ Sci Technol
                  27       Lett. 2017 ; 4(3): 105–111. doi:10.1021/acs.estlett.6b00435, (August 22, 2018), accessible at:
                           https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6104644/pdf/nihms983267.pdf, last accessed on
                  28       May 13, 2020 at p. 8.
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -5-
                                                                CLASS ACTION COMPLAINT
                               Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 7 of 22



                    1      hormone estrogen, while others cause liver damage in animal studies.9 These fluorinated
                    2      compounds can move from foodware into water and other liquids.10 Foodware containing PFAS
                    3      can also contaminate food items. Worse yet, for contaminated foodware products that are
                    4      compostable, PFAS can leach from the product into the compost stream, contaminating the
                    5      compost itself and organic matter grown using that composted material.
                    6              21.     There is evidence that exposure to PFAS can lead to a number of adverse health
                    7      effects, including, but not limited to reproductive and developmental, liver and kidney and
                    8      immunological effects in laboratory animals.11 The most consistent findings from human
                    9      epidemiology studies are related to infant birth weights, effects on the immune system, cancer
                  10       and thyroid hormone disruption.12
                  11               22.     Over the past two decades, PFAS have come under increasing scrutiny from
                  12       toxicologists, ecologists and regulators given their persistence and connection to serious potential
                  13       health effects.13
                  14               23.     Humans are exposed to PFAS by consuming PFAS-contaminated water and food
                  15       as well as through the use of products that contain PFAS.
                  16               24.     The claims made by Defendant that the Products are compostable are uniform,
                  17       consistent, and material. The Product packaging includes a green leaf with the words “eco-
                  18       friendly” and “made from RECYCLED MATERIAL AND COMPOSTABLE.” Because the
                  19       claims are false and misleading, ordinary consumers, including members of the Class, are likely
                  20       to be deceived by such representations.
                  21

                  22

                  23

                  24       9
                             Center for Environmental Health, “Avoiding Hidden Hazards” January 2018 (revised April
                  25       2018) at p. 7.
                           10
                              Id.
                  26       11
                              Id.
                  27       12
                              Id.
                           13
                  28          Id. at p. 3.
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -6-
                                                                CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 8 of 22



                    1             See Product label below:
                    2

                    3

                    4

                    5

                    6

                    7

                    8

                    9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                                  25.     By encouraging consumers to place the Products in their compost collection bins,
                  20
                           Defendant is contaminating entire compost streams with toxic materials that will not break down
                  21
                           over time—contaminating otherwise-usable and sustainable compost streams. These Products are
                  22
                           then mixed with other composted materials in an industrial composting facility and turned into
                  23
                           soil fertilizer for crops and other foods. However, the PFAS will remain, thus contaminating the
                  24
                           crops grown in that soil. Environmentally motivated consumers who purchase the Products in the
                  25
                           belief that they are compostable are thus unwittingly hindering sustainable composting efforts.
                  26
                                  26.     The Green Guides are clear: “[a] marketer claiming that an item is compostable
                  27
                           should have competent and reliable scientific evidence that all the materials in the item will break
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -7-
                                                                CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 9 of 22



                    1      down into, or otherwise become part of, usable compost (e.g., soil-conditioning material, mulch)
                    2      in a safe and timely manner (i.e., in approximately the same time as the materials with which it is
                    3      composted) in an appropriate composting facility, or in a home compost pile or device.” 16
                    4      C.F.R. § 260.7(b). Here, the Products are not compostable because they are made with PFAS,
                    5      which cannot break down over time. Defendant’s marketing of the Products as compostable is
                    6      thus a direct violation of the Green Guides. Because the Products are not compostable,
                    7      Defendant’s representations are thus per se deceptive under the Green Guides and under
                    8      California law.
                    9                                        CLASS ACTION ALLEGATIONS
                  10              27.        Plaintiff brings this suit individually and as a class action pursuant to Federal Rule
                  11       of Civil Procedure Rule 23, on behalf of herself and the following Class of similarly situated
                  12       individuals:
                  13                         All persons who purchased the Products in California during the
                  14                         applicable statute of limitations period (the “Class”). Specifically
                  15                         excluded from the Class are Defendant; the officers, directors or
                  16                         employees of Defendant; any entity in which Defendant has a
                  17                         controlling interest; and any affiliate, legal representative, heir or
                  18                         assign of Defendant. Also excluded are any judicial officer
                  19                         presiding over this action and the members of his/her immediate
                  20                         family and judicial staff, and any juror assigned to this action.
                  21              28.        Plaintiff is unable to state the precise number of potential members of the proposed
                  22       Class because that information is in the possession of Defendant. However, the number of Class
                  23       members is so numerous that joinder would be impracticable for purposes of Rule 23(a)(1). The
                  24       exact size of the proposed Class and the identity of its members will be readily ascertainable from
                  25       the business records of Defendant and Defendant’s retailers as well as Class members’ own
                  26       records and evidence. The disposition of the claims of the members of the Class in this class
                  27       action will substantially benefit both the parties and the Court.
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                                 -8-
                                                                   CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 10 of 22



                    1             29.     There is a community of interest among the members of the proposed Class in that
                    2      there are questions of law and fact common to the proposed Class for purposes of Rule 23(a)(2),
                    3      including whether Defendant’s labels, advertisements and packaging include uniform
                    4      misrepresentations that misled Plaintiff and the other members of the Class to believe the
                    5      Products are compostable when they are not. Proof of a common set of facts will establish the
                    6      liability of Defendant and the right of each member of the Class to relief.
                    7             30.     Plaintiff asserts claims that are typical of the claims of the entire Class for
                    8      purposes of Rule 23(a)(3). Plaintiff and all members of the Class have been subjected to the same
                    9      wrongful conduct because they have purchased the Products that are labeled and sold as plates
                  10       and bowls that are compostable, when they are not in fact compostable.
                  11              31.     Plaintiff will fairly and adequately represent and protect the interests of the other
                  12       members of the Class for purposes of Rule 23(a)(4). Plaintiff has no interests antagonistic to
                  13       those of other members of the Class. Plaintiff is committed to the vigorous prosecution of this
                  14       action and have retained counsel experienced in complex litigation of this nature to represent
                  15       them. Plaintiff anticipates no difficulty in the management of this litigation as a class action.
                  16              32.     Class certification is appropriate under Rule 23(b)(2) because Defendant has acted
                  17       on grounds that apply generally to the Class, so that final injunctive relief or corresponding
                  18       declaratory relief, is appropriate respecting the Class as a whole. Defendant utilizes advertising
                  19       campaigns that include uniform misrepresentations that misled Plaintiff and the other members of
                  20       the Class.
                  21              33.     Class certification is appropriate under Rule 23(b)(3) because common questions
                  22       of law and fact substantially predominate over any questions that may affect only individual
                  23       members of the Class. These common legal and factual questions, which do not vary among
                  24       Class members and which may be determined without reference to the individual circumstances
                  25       of any Class member include, but are not limited to the following:
                  26                      a. whether Defendant advertises and markets the Products by representing that
                  27                          the Products are compostable;
                  28                      b. whether the Products contain PFAS;
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -9-
                                                                CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 11 of 22



                    1                     c. whether the Products are compostable as advertised and labeled by Defendant;
                    2                     d. whether Defendant’s marketing, advertising and labeling claims regarding the
                    3                         compostability of the Products are likely to deceive a reasonable consumer;
                    4                     e. whether Defendant’s representations regarding the compostability of the
                    5                         Products are likely to be read and understood by a reasonable consumer;
                    6                     f. whether Defendant’s representations regarding the compostability of the
                    7                         Products violate the Green Guides;
                    8                     g. whether Defendant’s claims regarding the compostability of the Products
                    9                         would be material to a reasonable consumer of the Products;
                  10                      h. whether Defendant’s conduct in advertising, marketing and labeling of the
                  11                          Products constitutes a violation of California consumer protection laws;
                  12                      i. whether Defendant’s representations concerning the Products constitute
                  13                          express warranties with regard to the Products;
                  14                      j. whether Defendant breached the express warranties it made with regard to the
                  15                          Products;
                  16                      k. whether Defendant has been unjustly enriched from the sale of the Products;
                  17                          and
                  18                      l. whether Plaintiff and the Class members are entitled to injunctive, equitable
                  19                          and monetary relief.
                  20              34.     Defendant utilizes marketing, advertisements and labeling that include uniform
                  21       misrepresentations that misled Plaintiff and the other members of the Class. Defendant’s claims
                  22       regarding the compostability of the Products are one of the most prominent features of
                  23       Defendant’s marketing, advertising and labeling of the Products. Nonetheless, the Products are
                  24       not in fact compostable. Thus, there is a well-defined community of interest in the questions of
                  25       law and fact involved in this action and affecting the parties.
                  26              35.     Proceeding as a class action provides substantial benefits to both the parties and
                  27       the Court because this is the most efficient method for the fair and efficient adjudication of the
                  28       controversy. Class members have suffered and will suffer irreparable harm and damages as a
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -10-
                                                                CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 12 of 22



                    1      result of Defendant’s wrongful conduct. Because of the nature of the individual Class members’
                    2      claims, few, if any, could or would otherwise afford to seek legal redress against Defendant for
                    3      the wrongs complained of herein, and a representative class action is therefore appropriate, the
                    4      superior method of proceeding, and essential to the interests of justice insofar as the resolution of
                    5      Class members’ claims are concerned. Absent a representative class action, members of the Class
                    6      would continue to suffer losses for which they would have no remedy, and Defendant would
                    7      unjustly retain the proceeds of its ill-gotten gains. Even if separate actions could be brought by
                    8      individual members of the Class, the resulting multiplicity of lawsuits would cause undue
                    9      hardship, burden and expense for the Court and the litigants, as well as create a risk of
                  10       inconsistent rulings which might be dispositive of the interests of the other members of the Class
                  11       who are not parties to the adjudications or may substantially impede their ability to protect their
                  12       interests.
                  13                                           FIRST CAUSE OF ACTION
                  14                         (Plaintiff, on Behalf of Herself, the Class and the General Public,
                                        Allege Violations of California Business & Professions Code § 17200, et seq.
                  15                                       Based on Commission of Unlawful Acts)
                  16
                                   36.       Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 35 of
                  17
                           this Complaint.
                  18
                                   37.       The violation of any law constitutes an unlawful business practice under Business
                  19
                           & Professions Code § 17200.
                  20
                                   38.       Defendant’s conduct violates California Business & Professions Code § 17580.5,
                  21
                           which makes it unlawful for any person to make any untruthful, deceptive or misleading
                  22
                           environmental marketing claim. Pursuant to § 17580.5, the term “environmental marketing
                  23
                           claim” includes any claim contained in the Green Guides. 16 C.F.R. § 260.1, et seq. Under the
                  24
                           Green Guides, “[i]t is deceptive to misrepresent, directly or by implication, that a product or
                  25
                           package is compostable. A marketer claiming that an item is compostable should have competent
                  26
                           and reliable scientific evidence that all the materials int eh item will break down into, or
                  27
                           otherwise become part of, usable compost (e.g., soil-conditioning material, mulch) in a safe and
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                              -11-
                                                                  CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 13 of 22



                    1      timely manner (i.e., in approximately the same time as the materials with which it is composted)
                    2      in an appropriate composting facility, or in a home compost pile or device. A marketer should
                    3      clearly and prominently qualify compostable claims to the extent necessary to avoid deception if:
                    4      (1) the item cannot be composted safely or in a timely manner in a home compost pile or device;
                    5      or (2) the claim misleads reasonable consumers about the environmental benefit provided when
                    6      the item is disposed of in a landfill.” 16 C.F.R. § 260.7(a)-(c). By misrepresenting that the
                    7      Products are compostable as described above, Defendant is violating Business & Professions
                    8      Code § 17580.5.
                    9             39.     As detailed more fully in the paragraphs below, the acts and practices alleged
                  10       herein were intended to or did result in the sale of the Products in violation of the CLRA,
                  11       California Civil Code §1750, et seq., and specifically California Civil Code § 1770(a)(5),
                  12       § 1770(a)(7) and § 1770(a)(9).
                  13              40.     Defendant’s conduct also violates Section 5 of the Federal Trade Commission Act
                  14       (“FTC Act”), 15 U.S.C. § 45, which prohibits unfair methods of competition and unfair or
                  15       deceptive acts or practices in or effecting commerce. By misrepresenting that the Products are
                  16       compostable, Defendant is violating Section 5 of the FTC Act.
                  17              41.     Defendant’s conduct also violates California Business & Professions Code
                  18       § 17500, which prohibits knowingly making, by means of any advertising device or otherwise,
                  19       any untrue or misleading statement with the intent to sell a product or to induce the public to
                  20       purchase a product. By misrepresenting that the Products are compostable, Defendant is violating
                  21       Business & Professions Code § 17500.
                  22              42.     Defendant’s conduct is also a breach of warranty. Defendant’s representations that
                  23       the Products are compostable constitute affirmations of fact made with regard to the Products, as
                  24       well as descriptions of the Products, that are part of the basis of the bargain between Defendant
                  25       and purchasers of the Products. Because those representations are material, false and misleading,
                  26       Defendant has breached its express warranties as to the Products and has violated California
                  27       Commercial Code § 2313.
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -12-
                                                                CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 14 of 22



                    1             43.     By violating the CLRA, the FTC Act, Business & Professions Code §§ 17500 and
                    2      17580.5, and California Commercial Code § 2313, Defendant has engaged in unlawful business
                    3      acts and practices which constitute unfair competition within the meaning of Business &
                    4      Professions Code § 17200. Plaintiff would not have purchased the Products, or would not have
                    5      paid as much for Products, but for Defendant’s unlawful business practices. Plaintiff has thus
                    6      suffered injury in fact and lost money or property as a direct result of Defendant’s
                    7      misrepresentations and material omissions.
                    8             44.     An action for injunctive relief and restitution is specifically authorized under
                    9      Business & Professions Code § 17203.
                  10              45.     Plaintiff would purchase the Products again in the future if they were truly
                  11       compostable.
                  12              Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.
                  13                                       SECOND CAUSE OF ACTION
                  14                     (Plaintiff, on Behalf of Herself, the Class and the General Public,
                                        Allege Violations of California Business & Professions Code § 17200,
                  15
                                                   et seq. Based on Fraudulent Acts and Practices)
                  16
                                  46.     Plaintiff realleges and incorporate herein by reference Paragraphs 1 through 45 of
                  17
                           this Complaint.
                  18
                                  47.     Under Business & Professions Code § 17200, any business act or practice that is
                  19
                           likely to deceive members of the public constitutes a fraudulent business act or practice.
                  20
                                  48.     Defendant has engaged and continues to engage in conduct that is likely to deceive
                  21
                           members of the public. This conduct includes, but is not limited to, representing that the Products
                  22
                           are compostable.
                  23
                                  49.     Plaintiff purchased the Products in reliance on Defendant’s representations that the
                  24
                           Products are compostable. Defendant’s claims that the Products are compostable are material,
                  25
                           untrue and misleading. These compostable claims are prominent on all of Defendant’s marketing,
                  26
                           advertising and labeling materials, even though Defendant is aware that the claims are false and
                  27
                           misleading. Also, because Defendant’s compostable claims violate Business & Professions Code
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -13-
                                                                CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 15 of 22



                    1      § 17580.5, such claims are deceptive per se. Defendant’s claims deceived Plaintiff, who relied on
                    2      those claims and are likely to deceive reasonable consumers. Plaintiff would not have purchased
                    3      the Products, or would not have paid as much for the Products, but for Defendant’s false
                    4      representations that the Products are compostable. Plaintiff has thus suffered injury in fact and
                    5      lost money or property as a direct result of Defendant’s misrepresentations and material
                    6      omissions.
                    7             50.     By committing the acts alleged above, Defendant has engaged in fraudulent
                    8      business acts and practices, which constitute unfair competition within the meaning of Business
                    9      & Professions Code § 17200.
                  10              51.     An action for injunctive relief and restitution is specifically authorized under
                  11       Business & Professions Code § 17203.
                  12              52.     Plaintiff would purchase the Products again in the future if they were truly
                  13       compostable.
                  14              Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.
                  15                                         THIRD CAUSE OF ACTION
                  16                     (Plaintiff, on Behalf of Herself, the Class and the General Public,
                                    Allege Violations of California Business & Professions Code § 17200, et seq.
                  17                                     Based on Unfair Acts and Practices)
                  18
                                  53.     Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 52 of
                  19
                           this Complaint.
                  20
                                  54.     Under California Business & Professions Code § 17200, any business act or
                  21
                           practice that is unethical, oppressive, unscrupulous or substantially injurious to consumers, or that
                  22
                           violates a legislatively declared policy, constitutes an unfair business act or practice.
                  23
                                  55.     Defendant has engaged and continues to engage in conduct which is immoral,
                  24
                           unethical, oppressive, unscrupulous and substantially injurious to consumers. This conduct
                  25
                           includes, but is not limited to, advertising and marketing the Products as compostable when they
                  26
                           are not. By taking advantage of consumers concerned about the environmental impact of non-
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -14-
                                                                 CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 16 of 22



                    1      sustainable waste, Defendant’s conduct, as described herein, far outweighs the utility, if any, of
                    2      such conduct.
                    3             56.      Defendant has engaged and continue to engage in conduct that violates the
                    4      legislatively declared policy of the CLRA against misrepresenting the characteristics, uses,
                    5      benefits and quality of goods for sale.
                    6             57.      Defendant has also engaged and continue to engage in conduct that violates the
                    7      legislatively declared policy of the Green Guides. The Green Guides mandate that “it is
                    8      deceptive to misrepresent, directly or by implication, that a product or package is compostable.”
                    9      16 C.F.R. § 260.7(a). It further states that “[a] marketer claiming that an item is compostable
                  10       should have competent and reliable scientific evidence that all the materials in the item will break
                  11       down into, or otherwise become part of usable compost…in a safe and timely manner.” 16
                  12       C.F.R. § 260.7(b). Defendant’s conduct also violates the policies underlying Business and
                  13       Professions Code §17580.5, which prohibits untruthful, deceptive or misleading environmental
                  14       marketing claims. As explained above, the Products are not compostable and the PFAS contained
                  15       within the Products do break down into useable compost over time. Moreover, the PFAS
                  16       contaminate the compost, thereby contaminating the soil treated with the compost.
                  17              58.      Defendant’s conduct, including failing to disclose that the Products contain PFAS
                  18       which cannot break down into usable compost, is substantially injurious to consumers. Such
                  19       conduct has caused and continues to cause substantial injury to consumers because consumers
                  20       would not have purchased the Products but for Defendant’s representations that the Products are
                  21       compostable. Consumers are concerned about environmental issues in general and PFAS
                  22       contamination in particular. Defendant’s representations are therefore material to such
                  23       consumers. Misleading causes injury to such consumers that is not outweighed by any
                  24       countervailing benefits to consumers or competition. Indeed, no benefit to consumers or
                  25       competition results from Defendant’s conduct. Defendant gains an unfair advantage over its
                  26       competitors, whose advertising must comply with the CLRA, FTC Act, Cal. Business &
                  27       Professions Code § 17580.5, and the Green Guides. Since consumers reasonably rely on
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -15-
                                                                CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 17 of 22



                    1      Defendant’s representations of the Products and injury results from ordinary use of the Products,
                    2      consumers could not have reasonably avoided such injury.
                    3              59.     Although Defendant knows that the Products are not compostable, Defendant
                    4      failed to disclose that fact to Plaintiff and the Class.
                    5              60.     By committing the acts alleged above, Defendant has engaged in unfair business
                    6      acts and practices which constitute unfair competition within the meaning of California Business
                    7      & Professions Code § 17200.
                    8              61.     An action for injunctive relief and restitution is specifically authorized under
                    9      California Business & Professions Code § 17203.
                  10               62.     Plaintiff would purchase the Products again in the future if they were truly
                  11       compostable.
                  12               63.     Plaintiff would not have purchased the Products, or would not have paid as much
                  13       for Products, but for Defendant’s unfair business practices. Plaintiff have thus suffered injury in
                  14       fact and lost money or property as a direct result of Defendant’s misrepresentations and material
                  15       omissions.
                  16               Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.
                  17                                         FOURTH CAUSE OF ACTION
                  18                  (Plaintiff, on Behalf of Herself and the Class, Alleges Violations of the
                                   California Consumers Legal Remedies Act – Injunctive Relief and Damages)
                  19
                                   64.     Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 63 of
                  20
                           this Complaint.
                  21
                                   65.     Plaintiff and the Class members purchased the Products for personal, family or
                  22
                           household purposes.
                  23
                                   66.     The acts and practices of Defendant as described above were intended to deceive
                  24
                           Plaintiff and the Class members as described herein and have resulted and will result in damages
                  25
                           to Plaintiff and the Class members. These actions violated and continue to violate the CLRA in at
                  26
                           least the following respects:
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                               -16-
                                                                  CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 18 of 22



                    1                     a.     In violation of Section 1770(a)(5) of the CLRA, Defendant’s acts and
                    2             practices constitute representations that the Products have characteristics, uses or benefits
                    3             which they do not;
                    4                     b.     In violation of Section 1770(a)(7) of the CLRA, Defendant’s acts and
                    5             practices constitute representations that the Products are of a particular quality, which they
                    6             are not; and
                    7                     c.     In violation of Section 1770(a)(9) of the CLRA, Defendant’s acts and
                    8             practices constitute the advertisement of the Products without the intent to sell them as
                    9             advertised.
                  10              67.     By reason of the foregoing, Plaintiff and the Class members have suffered
                  11       damages.
                  12              68.     By committing the acts alleged above, Defendant violated the CLRA.
                  13              69.     In compliance with the provisions of California Civil Code § 1782, on August 12,
                  14       2020, Plaintiff provided written notice to Defendant of her intention to seek damages under
                  15       California Civil Code § 1750, et seq., and requested that Defendant offer an appropriate
                  16       consideration or other remedy to all affected consumers. As of the date of this complaint,
                  17       Defendant has not done so. Accordingly, Plaintiff seeks damages pursuant to California Civil
                  18       Code §§ 1780(a)(1) and 1781(a).
                  19              70.     Pursuant to California Civil Code § 1780(a)(2) Plaintiff and the Class members are
                  20       entitled to an order enjoining the above-described wrongful acts and practices of Defendant,
                  21       providing actual and punitive damages and restitution to Plaintiff and the Class members, and
                  22       ordering the payment of costs and attorneys’ fees and any other relief deemed appropriate and
                  23       proper by the Court under California Civil Code § 1780.
                  24              Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.
                  25

                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                            -17-
                                                               CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 19 of 22



                    1                                        FIFTH CAUSE OF ACTION
                    2             (Plaintiff, on Behalf of Herself and the Class, Allege Breach of Express Warranty)
                    3             71.     Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 70 of
                    4      this Complaint.
                    5             72.     The Uniform Commercial Code § 2-313 provides that an affirmation of fact or
                    6      promise made by the seller to the buyer which relates to the goods and becomes part of the basis
                    7      of the bargain creates an express warranty that the goods shall conform to the promise.
                    8             73.     As detailed above, Defendant marketed and sold the Products as compostable.
                    9      Defendant’s representations that the Products are compostable constitute affirmations of fact
                  10       made with regard to the Products as well as descriptions of the Products.
                  11              74.     Defendant’s representations regarding the compostability of the Products are
                  12       uniformly made in the Products’ advertising, internet sites and other marketing materials, and on
                  13       the Products’ labeling and packaging materials, and are thus part of the basis of the bargain
                  14       between Defendant and purchasers of the Products.
                  15              75.     California has codified and adopted the provisions of the Uniform Commercial
                  16       Code governing express warranties (Cal. Com. Code § 2313).
                  17              76.     At the time that Defendant designed, manufactured, sold and distributed the
                  18       Products, Defendant knew that the Products were not compostable.
                  19              77.     As set forth in the paragraphs above, the Products are not compostable and thus do
                  20       not conform to Defendant’s express representations to the contrary. Defendant has thus breached
                  21       its express warranties concerning the Products.
                  22              78.     On August 12, 2020, Plaintiff sent a pre-suit demand letter to Defendant notifying
                  23       Defendant that the Products are not compostable. Defendant therefore has actual and constructive
                  24       knowledge that the Products are not compostable and were thus not sold as marketed and
                  25       advertised.
                  26              79.     As a direct and proximate result of Defendant’s breach of express warranties,
                  27       Plaintiff and Class members have suffered damages.
                  28              Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -18-
                                                                CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 20 of 22



                    1                                         SIXTH CAUSE OF ACTION
                    2                  (Plaintiff, on Behalf of Herself and the Class, Allege Unjust Enrichment)
                    3             80.      Plaintiff realleges and incorporates herein by reference Paragraphs 1 through 79 of
                    4      this Complaint.
                    5             81.      Plaintiff and the Class members conferred benefits on Defendant by purchasing the
                    6      Products.
                    7             82.      Defendant has knowledge of such benefits.
                    8             83.      Defendant voluntarily accepted and retained the benefits conferred.
                    9             84.      Defendant has been unjustly enriched in retaining the revenues derived from
                  10       Plaintiff’s and the Class members’ purchases of the Products.
                  11              85.      Retention of that money under these circumstances is unjust and inequitable
                  12       because Defendant falsely and misleadingly represented through its labeling, advertising and
                  13       marketing materials that the Products are compostable when the Products are not in fact
                  14       compostable.
                  15              86.      These misrepresentations and omissions caused injuries to Plaintiff and the Class
                  16       members because they would not have purchased the Products, or would not have paid as much
                  17       for the Products, had they known that the Products are not compostable, and instead, contaminate
                  18       the compost stream.
                  19              87.      Because Defendant’s retention of the non-gratuitous benefits conferred to them by
                  20       Plaintiff and the Class members is unjust and inequitable, Defendant ought to pay restitution to
                  21       Plaintiff and the Class members for its unjust enrichment.
                  22              88.      As a direct and proximate result of Defendant’s unjust enrichment, Plaintiff and
                  23       the Class members are entitled to restitution or disgorgement in an amount to be proved at trial.
                  24              Wherefore, Plaintiff prays for judgment against Defendant, as set forth hereafter.
                  25                                            PRAYER FOR RELIEF
                  26              WHEREFORE, Plaintiff prays for judgment and relief against Defendant as follows:
                  27              A.       That the Court declare this a class action;
                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -19-
                                                                 CLASS ACTION COMPLAINT
                              Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 21 of 22



                    1             B.      That the Court preliminarily and permanently enjoin Defendant from conducting
                    2      its businesses through the unlawful, unfair or fraudulent business acts or practices, untrue and
                    3      misleading advertising, and other violations of law described in this Complaint;
                    4             C.      That the Court order Defendant to cease and refrain from marketing and promotion
                    5      of the Products that state or imply that the Products are compostable;
                    6             D.      That the Court order Defendant to implement whatever measures are necessary to
                    7      remedy the unlawful, unfair or fraudulent business acts or practices, untrue and misleading
                    8      advertising and other violations of law described in this Complaint;
                    9             E.      That the Court order Defendant to notify each and every Class member of the
                  10       pendency of the claims in this action in order to give such individuals an opportunity to obtain
                  11       restitution and damages from Defendant;
                  12              F.      That the Court order Defendant to pay restitution to restore all Class members all
                  13       funds acquired by means of any act or practice declared by this Court to be an unlawful, unfair or
                  14       fraudulent business act or practice, untrue or misleading advertising, plus pre- and post-judgment
                  15       interest thereon;
                  16              G.      That the Court order Defendant to disgorge all money wrongfully obtained and all
                  17       revenues and profits derived by Defendant as a result of its acts or practices as alleged in this
                  18       Complaint;
                  19              H.      That the Court award damages to Plaintiff and the Class to compensate them for
                  20       the conduct alleged in this Complaint;
                  21              I.      That the Court grant Plaintiff her reasonable attorneys’ fees and costs of suit
                  22       pursuant to California Code of Civil Procedure § 1021.5, the common fund doctrine, or any other
                  23       appropriate legal theory; and
                  24              J.      That the Court grant such other and further relief as may be just and proper.
                  25                                                JURY DEMAND
                  26                      Plaintiff demands a trial by jury on all causes of action so triable.
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                             -20-
                                                                CLASS ACTION COMPLAINT
                            Case 3:20-cv-08155-SK Document 1 Filed 11/19/20 Page 22 of 22



                    1      Dated:   November 19, 2020          Respectfully submitted,
                    2
                                                               LEXINGTON LAW GROUP
                    3

                    4
                                                                /s/ Mark Todzo
                    5                                          Mark N. Todzo, (State Bar No. 168389)
                                                               Meredyth Merrow, (State Bar No. 328337)
                    6                                          LEXINGTON LAW GROUP
                                                               503 Divisadero Street
                    7                                          San Francisco, CA 94117
                                                               Telephone: (415) 913-7800
                    8                                          Facsimile: (415) 759-4112
                    9                                          mtodzo@lexlawgroup.com
                                                               mmerrow@lexlawgroup.com
                  10
                                                               Attorneys for Plaintiff
                  11                                           VELMA HERNANDEZ
                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26
                  27

                  28
D OCU ME NT P RE PA RED
 ON R E CYCL ED P A PE R
                                                                 -21-
                                                        CLASS ACTION COMPLAINT
